LOBRANO, Judge,
dissenting.
I respectfully dissent from the majority’s reversal of this adoption case. Unfortunately, 90% of the evidence in this case deals with the natural father’s ability (or inability) to pay child support during the year prior to the adoption proceedings. The scant evidence that does deal with the “best interests” of the child does not convince me that the juvenile judge was clearly wrong. The testimony of all parties indicate they both love and care for There*669sa very much. The juvenile judge indicated that he spoke with the minor in his chambers. We are not privy to that conversation, but it must be given weight in determining whether there was manifest error. The adopting parent has the burden to prove that the adoption would be in the best interests of the minor. I am of the opinion that the juvenile judge did not commit manifest error in refusing to grant the adoption.